DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,014,575 previously issued on parent application 10/598,764. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an apparatus for medical imaging and analysis which automates the generation of a prescription, and is broader in scope and is anticipated by the patented narrower claims. 
Claims 1, 10, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. US 9196035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an apparatus for medical imaging and analysis which automates the generation of a prescription, and is broader in scope and is anticipated by the patented narrower claims.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent No. US 10,223,789 B2 issued rom US Patent Application 15/694,940. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an apparatus for medical imaging and analysis which automates the generation of a prescription, and is broader in scope and is anticipated by the patented narrower claims.

Priority
This application repeats a substantial portion of prior Application No. 10/598764, filed September 11, 2006 and adds disclosure not presented in the prior application, exemplified through the changes in the specification and drawings. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The claims filed are directed towards subject matter disclosed in prior application no 10/598764, filed September 11, 2006 with priority dating back to March 11, 2004, and names the inventor or at least one joint inventor named in the prior application. Accordingly, the claims are being awarded a priority date of March 11, 2004 with respect to examination and prior art. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-12, 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toki et al. (US PGPub US 2005/0063611, hereby referred to as “Toki”), in view of Bristol (US PGPub US 2002/0143580 A1), hereby referred to as “Bristol”. 

Consider Claims 1, 10, 18, and 21.
Toki teaches: 
-; 1. A computer apparatus to analyze an individual's multiparametric computed tomography (CT) maps for pathology and generate a prescription comprising: / 10. A computer system configured to analyze an individual's computed tomography (CT) images for pathology and generate a prescription, the computer system comprising: one or more processors; and one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors to cause the computer system to at least: / 18. A computer apparatus to analyze multiparametric images or derived maps for pathology and generate a prescription comprising: / 21. A computer apparatus to analyze a patient's multiparametric magnetic resonance imaging ("MRI") maps for pathology and generate a prescription comprising: (Toki: [0026]-[0034], Figure 1; a computing unit 3 serves as a computer having stored computer executable instruction for performing a method for CT image processing and super resolution)
-; 1. (a) a non-transitory memory storing one or more parametric maps of an individual, the one or more maps derived from CT scanning; / 10. (a) receive CT images of an individual; (b) derive one or more CT parametric maps from the CT images; / 18. a) a non-transitory memory storing multiparametric images or derived maps of one or more individuals; / 21.  (a) a non-transitory memory storing one or more parametric maps of a patient, the one or more maps derived from an MRI sequence from which multiparametric maps are derivable;  (Toki: [0047], [0035], [0049]-[0055], [0058]-[0062], Figures 6, 2, 3A, 8; reference image serves as a first image and is created in step s1 by volume-reconstruction of the 3D region of sample and is displayed on the display [Figure 3A]. Figure 1; a computing unit 3 serves as a computer having stored computer executable instruction for performing a method for CT image processing and super resolution; [0026]-[0034], Figure 1; Figure 1; a computing unit 3 serves as a computer having stored computer executable instruction for performing a method for CT image processing and super resolution; an x-ray CT scanner includes a frame 1 to collect projection source data using an x-ray tube 10, a detector 23, a generator 21, a frame 12, a driving unit 21 and a data collecting unit DAS 26 to convert the signal data into digital signals.)
-; 1. (b) a program stored in the non-transitory memory and operatively configured to analyze the one or more parametric maps for a region including a pathology; / 10. (c) analyze one or more derived parametric maps for a region including a pathology; / 18. b) a program stored in the non-transitory memory and operatively configured to analyze multiparametric images or derived maps for a region including a pathology; / 21. (b) a program stored in the non-transitory memory and operatively configured to analyze the one or more parametric maps for a region including a pathology;  (Toki: [0047], [0035]-[0062], Figures 2-3, 6, and 8-9; first underlying image B is generated for the coronary-artery CT inspection using a low-pass convolution kernel as a filter to obtain high-contrast image data including high-frequency details such as the stent and high-contrast portions surrounding it [Figure 8].  E is a second underlying image using a high-pass convolution kernel to obtain low-contrast super-resolved image data, and a composite or reconstructed processed image E+B is created from the first and second image in a hierarchical manner through a super-resolution process, wherein the high-frequency image data is displayed in combination with the low-contrast image data [Figure 9]
-; 1. and (c) a computer processor in communication with the non-transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to perform an analysis of the one or more parametric maps. / 10. and (d) automatically perform an analysis of the one or more derived parametric maps. / 18. and c) a computer processor in communication with the non- transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to perform an analysis. / 21. and (c) a computer processor in communication with the non-transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to perform an analysis of the one or more parametric maps. (Toki: [0047], [0035], [0054]-[0055], [0061]-[0064], Figures 6, 2, 3B, 8; an image of the axial plane identifies a region of interest for a super-resolution process range [Figure 3B]. A second image D/E is generated by subtracting out an out-of-focus high-contrast image from the original measurement image A to have a low-contrast portion, thereby simulating a high-pass convolution kernel as a filter [Figure 8]. As it undergoes further iterations, F2 is a high-pass band-limiting filter that passes low-frequency components well);  
Toki does not teach:  generate a prescription based at least in part on the analysis of the parametric maps
Bristol teaches: 
-; 1. A computer apparatus to analyze an individual's multiparametric computed tomography (CT) maps for pathology and generate a prescription comprising: (a) a non-transitory memory storing one or more parametric maps of an individual, the one or more maps derived from CT scanning; / 10. A computer system configured to analyze an individual's computed tomography (CT) images for pathology and generate a prescription, the computer system comprising: one or more processors; and one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors to cause the computer system to at least: (a) receive CT images of an individual; (b) derive one or more CT parametric maps from the CT images; / 18. A computer apparatus to analyze multiparametric images or derived maps for pathology and generate a prescription comprising: a) a non-transitory memory storing multiparametric images or derived maps of one or more individuals; / 21. A computer apparatus to analyze a patient's multiparametric magnetic resonance imaging ("MRI") maps for pathology and generate a prescription comprising:  (a) a non-transitory memory storing one or more parametric maps of a patient, the one or more maps derived from an MRI sequence from which multiparametric maps are derivable; (Bristol: abstract, [0017]-[0019], [0054]-[0058], Figure 1, )
-; 1. (b) a program stored in the non-transitory memory and operatively configured to analyze the one or more parametric maps for a region including a pathology; / 10. (c) analyze one or more derived parametric maps for a region including a pathology; / 18. b) a program stored in the non-transitory memory and operatively configured to analyze multiparametric images or derived maps for a region including a pathology; / 21. (b) a program stored in the non-transitory memory and operatively configured to analyze the one or more parametric maps for a region including a pathology; (Bristol: [0054], FIG. 1 is a diagrammatic representation of a connectivity system according to the present invention. The diagrammatic representation of connectivity system 8 shows the interaction between the pharmacist 14, clinician 12, drug pump manufacturer 18, and patient 10. Patient 10, clinician 12, prescription provider 14, drug database 16, and drug pump manufacturer 18 all have connectivity to one another over a data communications network, which may include a public internetwork such as the Internet. In the present invention…. [providing] detailed physiological data pertaining to patient 10 such as heart monitoring, respiration monitoring, or temperature monitoring.) 
-; 1. and (c) a computer processor in communication with the non-transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to automatically generate a prescription based at least in part on the analysis of the one or more parametric maps. / 10. and (d) automatically generate a prescription based at least in part on the analysis of the one or more derived parametric maps. / 18. and c) a computer processor in communication with the non- transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to automatically generate a prescription based at least in part on the analysis. / 21. and (c) a computer processor in communication with the non-transitory memory and configured to perform the program by executing computer executable instructions, wherein the program is operatively configured to automatically generate a prescription based at least in part on the analysis of the one or more parametric maps. (Bristol: [0084] The present invention also preferably provides a utility for the tracking of prescription status. This utility is depicted in FIG. 17. The user is able to input a patient 10 name in box 1702 and perform a search for a patient 10 by clicking on the Search GUI element. The user is also able to see a prescription history detailing how many prescriptions have be shipped in a selected time period, how many prescriptions are awaiting verification, or how many prescriptions are in need of production or shipping by clicking on the "Show History" GUI element 1704. As the clinician 12 checks the status of each prescription he/she, if necessary, may inquire into a particular prescription by clicking on "Inquire" GUI element 1706. Preferably, a pop-up window will appear to show the user where the prescription currently is, when it is expected to be delivered, and any other information pertinent to the prescription. [0085] It will also be useful to provide the user of the application with a Patient History Report as shown in FIGS. 18 & 19. With reference to FIG. 18, the user is able to input a patient 10 name in box 1802 and perform a search for a patient 10 by clicking on the Search GUI element. The user can also select a patient 10 from a listing of patients. If the clinician 12 desires to see a report on the patient 10, the clinician 12 can click on the "Print Report" GUI element 1804. If the clinician 12 desires to view the patients history individually, he/she can click on the "History/Chart" GUI element 1806 and be linked to the history display function shown in FIG. 19.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Toki with the teachings of Bristol because they are both directed towards methods and systems for computerized and automated medical analysis. Toki teaches a method and system for CT image processing using a super-resolution processor by iteratively convolving and de-convolving the source data with point spread functions (Toki: abstract). Bristol teaches a "comparable" method and system directed towards computerized medical therapeutic management that relies on data integration to facilitate data collection and communication between patients and clinicians (Bristol: abstract). Bristol’s known improvement could have been applied in the same way to the “base” teachings of Toki in order to further leverage the reporting data collected through medical image analysis and the generation of composite image data to improve the management of therapeutic outcomes and reporting as provided in Bristol, yielding predictable results (Bristol: abstract). One of ordinary skill in the art, at the time of the invention, would have been motivated to combine the teachings of Toki with the teachings of Bristol in order to generate an improved medical therapeutic management system that leverages composite medical image analysis for clinicians and patients.

Consider Claim 7. 
The combination of Toki and Bristol teaches: 
-; 7. The computer apparatus of claim 1, wherein the one or more parametric maps is derived from one or more convolution kernels utilized for CT reconstruction and the CT convolution kernels are selected from a list consisting of: (b) low pass; (c) high pass; (d) intermediate; (e) hybrid convolution (HCK), wherein two or more kernels are selectively applied based in part on tissue attenuation; and (f) combinations thereof. (Toki: [0055] Then the super-resolution image (B) having only a high-contrast portion is convoluted by PSF to form an out-of-focus image (C) having only a high-contrast portion. The out-of-focus image (C) having only a high-contrast portion is subtracted from the measurement image (A) to form an image (D) having only a low-contrast portion and then the image (D) having only a low-contrast portion is displayed in combination with the super-resolution image (B) having only a high-contrast portion. Thus, a high contrast super-resolution image can be acquired at high accuracy without the influence of the low-contrast portion and, at the same time, the image of the low-contrast portion can be separated from the high-contrast portion. [0056] Referring to FIG. 9, it is also possible that the out-of-focus image (D) having only a low-contrast portion formed by subtracting the out-of-focus image (C) having only a high-contrast portion from the measurement image (A) is subjected to super-resolution processing to form a low-contrast super-resolution image (E) and display it in combination with the high-contrast super-resolution image (B).)

Consider Claim 8 and 16.
The combination of Toki and Bristol teaches: 
-; 8. The computer apparatus of claim 1, wherein the analysis includes a search for at least one pathology selected from a list consisting of:(a) fractures; (b) osteoporosis; (c) metastatic disease; (d) degenerative disease; (e) stroke; (f) infarcts; and (g) combinations thereof. / 16. The computer apparatus of claim 10, wherein the analysis includes a search for at least one pathology selected from a list consisting of (a) fractures; (b) osteoporosis; (c) metastatic disease; (d) degenerative disease; (e) stroke; (f) infarcts; and (g) combinations thereof. (Bristol: [0100] With reference to Figures 30, and 32, a flow diagram for a safe dosage range check operation is shown in 305. In addition, the program checks for drug allergies or drug sensitivities the patient 10 may have 323. The safe dosage program obtains the drug allergy and reaction information from the physician's database 324, containing information such as the patient's allergies, family history, drug reaction historical information, and patient 10 body weight, height, and therapy information.)

Consider Claims 9 and 17. 
The combination of Toki and Bristol teaches: 
-; 9. The computer apparatus of claim 1, wherein the automatically generated prescription directs one or more of the following:a) further imaging; b) therapy; c) a notification; or d) a report. / 17. The computer apparatus of claim 10, wherein the automatically generated prescription directs one or more of the following:a) further imaging; b) therapy; c) a notification; or d) a report. (Bristol: [0084] The present invention also preferably provides a utility for the tracking of prescription status. This utility is depicted in FIG. 17. The user is able to input a patient 10 name in box 1702 and perform a search for a patient 10 by clicking on the Search GUI element. The user is also able to see a prescription history detailing how many prescriptions have be shipped in a selected time period, how many prescriptions are awaiting verification, or how many prescriptions are in need of production or shipping by clicking on the "Show History" GUI element 1704. As the clinician 12 checks the status of each prescription he/she, if necessary, may inquire into a particular prescription by clicking on "Inquire" GUI element 1706. Preferably, a pop-up window will appear to show the user where the prescription currently is, when it is expected to be delivered, and any other information pertinent to the prescription. [0085] It will also be useful to provide the user of the application with a Patient History Report as shown in FIGS. 18 & 19. With reference to FIG. 18, the user is able to input a patient 10 name in box 1802 and perform a search for a patient 10 by clicking on the Search GUI element. The user can also select a patient 10 from a listing of patients. If the clinician 12 desires to see a report on the patient 10, the clinician 12 can click on the "Print Report" GUI element 1804. If the clinician 12 desires to view the patients history individually, he/she can click on the "History/Chart" GUI element 1806 and be linked to the history display function shown in FIG. 19.)

Consider Claim 5, 12 and 18.
The combination of Toki and Bristol teaches: 5. The computer apparatus of claim 1, wherein the one or more parametric maps includes a contrast enhanced CT.  / 12. The computer apparatus of claim 10, wherein the one or more parametric maps includes a contrast enhanced CT. /20. The computer system of claim 18, wherein the one or more parametric maps includes a contrast enhanced CT.. (Toki: [0036] Then reconstruction parameters for reconstructing (zooming) the image of the circular reconstructed FOV (reconstructed field of view) containing the designated super-resolution process range by the reconstructing section 36 on an enlarged scale are determined by the system  controller 29 or the super-resolution processing section 32 (S5). The reconstruction parameters are principally determined depending on clinical requirements such as the size of an object region. The reconstruction parameters include, in addition to the center position and the size (diameter or radius) of the reconstructed FOV, an enlargement ratio, a reconstruction function, a reconstruction matrix, a slice pitch, etc. Bristol: [0061]-[0062], [0061] One group of data that may be communicated between a patient-implanted device and the clinician 12, via a central server is sensed longevity parameters that may be stored on the implanted device. Such longevity parameters may be any measurable parameter that correlates to longevity of the therapeutic substance infusion device such as implant time, elapsed implant time, battery voltage, mechanical indication, and the like. The mechanical indication can be any parameter that either directly or indirectly measures a mechanical operation in the therapeutic substance infusion device such as therapeutic substance pump cycles, therapeutic substance pump torque, corrosion, and the like. When the desired mechanical indication is therapeutic substance pump cycles, one embodiment uses a motor drive monitor coupled to the electronics for counting the number of therapeutic substance pump cycles)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

December 3, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662